Exhibit 10.1

RETIREMENT AGREEMENT AND GENERAL RELEASE

This Retirement Agreement and General Release (“Agreement”) is entered into by
Lawrence R. Dickerson (“Employee”) and Diamond Offshore Management Company and
its parent, subsidiaries and affiliated companies (collectively the “Company”).

WHEREAS, Employee and Company entered into that certain Employment Agreement
dated December 15, 2006, which was later amended as of May 28, 2008
(collectively, “Employment Agreement”); and

WHEREAS, Employee desires to retire his employment with Company in a manner that
will afford Company adequate time to secure and the parties adequate time to
transition Employee’s replacement, so Employee will retire no sooner than
December 31, 2013, and no later than March 31, 2014;

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, Employee and Company agree as follows:

1. Separation of Employment.

 

  (a) Employee shall resign his employment as President and Chief Executive
Officer with Company upon the earlier of Company’s hire of a new Chief Executive
Officer or placement of an Interim Chief Executive Officer; provided, however,
that Employee’s retirement shall be no sooner than December 31, 2013, and no
later than March 31, 2014 (the “Retirement Date”). Employee’s base salary
through the Retirement Date shall be at the same rate as his base salary on the
date hereof and his salary and benefits shall end on the Retirement Date, as
does any entitlement he might have under any Company-provided benefit program,
except as required by federal or state law or as otherwise described below.

 

  (b) Company shall not terminate Employee’s employment before the Retirement
Date without Cause. For purposes of this Agreement, “Cause” is defined as
Employee engaging in conduct described in Article 2.2(c) of his Employment
Agreement, or other conduct that materially damages the reputation of the
Company provided, however, that if the Company terminates Employee without Cause
prior to March 31, 2014, or if Employee’s services are terminated due to
Employee’s death or Disability (as defined in the Employment Agreement),
Employee (or his estate) shall receive all Retirement Benefits that he would
otherwise receive as provided herein as if he retired on such date of
termination by the Company without Cause.

 

  (c) Prior to the Retirement Date, Employee agrees his employment with the
Company shall be his sole employment and he will use his best efforts to
discharge his duties and responsibilities in such capacity and to act subject to
the direction of the Company’s Board of Directors. Employee specifically
acknowledges that such duties shall include assisting in the transition of his
duties and responsibilities as directed.



--------------------------------------------------------------------------------

2. Retirement Benefits. Subject to any applicable requirements of Section 17
below, the Company shall pay or provide the Retirement Benefits as follows:

 

  (a) Commencing on the Company’s first payroll period following the Retirement
Date and continuing on subsequent regularly-scheduled payroll periods, but no
less frequently than on a monthly basis, the Company will pay Employee
twenty-four (24) months of his current base salary (for a total of $1,856,000),
less withholdings and deductions in accordance with applicable law. The Company
will reimburse Employee his attorneys’ fees incurred in connection with review,
revision and negotiation of this Agreement, in an amount not to exceed
$12,000.00 to be paid within 15 days after Employee advises the Company of the
amount thereof and provides proof of same.

 

  (b) After the Retirement Date, Employee’s eligibility for continuation of
coverage under the Company’s group medical, dental and vision insurance plans
normally would be governed exclusively by the continuation coverage provisions
of such plans and the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”). Pursuant to this Agreement, however, during any portion of the period
beginning on the first day of the month immediately following the Retirement
Date and ending two (2) years later that Employee and his spouse participate in
a Company group medical, dental or vision insurance plan through COBRA, the full
COBRA premium for such medical, dental and vision insurance coverage for
Employee and his spouse will be paid by Company promptly to insure that such
insurance coverage continues without interruption or lapse of coverage;
provided, however, that if the continued medical, dental and vision benefits are
discriminatory so that such benefit would be taxable to Employee then the
premium will be paid by Employee on an after tax basis and the Company shall
reimburse Employee for such payments in each following month so that such
benefits will not be taxable to the Employee under Code Section 105(h). The
Company and Employee agree that Employee’s “qualifying event” for the purposes
of COBRA coverage occurs on the Retirement Date. In addition, for a period of
two (2) years following the Retirement Date the Company will continue to provide
Employee with any Company-paid life and disability insurance covering Employee
on the date hereof.

 

  (c) Provided Employee is not in default of his obligations under this
Agreement, the Company will pay Employee: (i) an incentive compensation award
for 2013 equal to Employee’s 2012 incentive compensation award of $535,000, to
be paid concurrently with the payment of 2013 incentive compensation awards to
other senior executives of the Company or, if earlier, within ten (10) days
following the Retirement Date, but in no event later than March, 15, 2014, and
(ii) a pro rata incentive compensation award for 2014, based on a full-year
award target of $535,000, to be paid within ten (10) days following the
Retirement Date. Each of the foregoing awards shall be made in accordance with
the Diamond Offshore Drilling Inc. Incentive Compensation Plan for Executive
Officers and be subject to the approval of the Compensation Committee of the
Board of Directors.

 

  (d)

Upon the Retirement Date, all unvested Stock Appreciation Rights (“SARs”)
awarded to Employee shall vest, and all of Employee’s vested stock options and
SARs shall be exercisable by him until the earlier of (i) the three year
anniversary of the Retirement Date and (ii) the ten year anniversary of the date
of grant. All other rights of Employee

 

2



--------------------------------------------------------------------------------

  with regard to his stock option and SARs awards shall be governed by the terms
of the Second Amended and Restated Diamond Offshore Drilling, Inc. 2000 Stock
Option Plan and the Diamond Offshore Drilling, Inc. (the “Option Plan”) and the
Award Certificates related thereto. Employee shall be entitled to receive all
SAR awards made, or to be made, for 2013, but acknowledges that he shall not be
eligible to receive any additional awards under the Option Plan for 2014.

 

  (e) Any amounts to which Employee is eligible under the Company’s Supplemental
Executive Retirement Plan shall be paid to Employee in accordance with the terms
of that plan.

 

  (f) Employee shall be eligible to be considered for a retirement bonus in an
amount up to $1,500,000 (“Retirement Bonus”). Employee’s eligibility for a
Retirement Bonus shall be in the sole and absolute discretion of the Company’s
Board of Directors. Factors the Board of Directors may consider in determining
the amount of a Retirement Bonus, if any, include, but are not limited to,
Employee’s contributions made to the Company prior to the Retirement Date and
Employee’s cooperation with the transition of Employee’s duties and
responsibilities. The Board of Directors or its designee will provide periodic
feedback to Employee regarding the Board of Director’s perception of Employee’s
contributions to and cooperation with the transition. If the Company requests
Employee to continue to provide transition services to the Company after his
Retirement Date,, such services will only be required to the extent that
Employee’s Retirement Date continues to constitute a “separation from service”
within the meaning of Code Section 409A. If the Company’s Board of Directors
determines to award Employee a Retirement Bonus, Employee shall not be eligible
for the Retirement Bonus unless and until he executes and does not revoke a
release of claims against the Company and its affiliates, parents, subsidiaries,
and its/their employees, officers, directors and shareholders in a form
consistent with the Full General Release set forth in Section 3 of this
Agreement. Any Retirement Bonus awarded by the Board of Directors hereunder will
be paid to Employee within sixty (60) days following Employee’s Retirement Date.

 

  (g) Nothing in this Agreement adversely affects any right Employee may have
to: (i) base wages earned by Employee through the Retirement Date, and Employee
shall be paid all such wages regardless of whether Employee signs this
Agreement; (ii) earned, unused vacation, which will be paid by the Company after
the Retirement Date (Employee acknowledges, however, that he shall not accrue
additional vacation beginning in 2014); (iii) reimbursement for approved
business expenses incurred by Employee through the Retirement Date for which
Employee has not been reimbursed; and (iv) continuation insurance coverage
pursuant to the terms of Company-provided insurance plans or applicable law.
Employee acknowledges that, except as set forth in this Agreement, the Company
does not have, and will not have, any obligation to provide Employee at any time
in the future with any payments, benefits or considerations other than those
recited in Section 2 of this Agreement. Employee agrees that some of the
payments and benefits described in this Section 2 are not required under the
Company’s normal policies and procedures, and they provide adequate
consideration for this Agreement.

 

3



--------------------------------------------------------------------------------

3. Full General Release. Employee makes the following promises, commitments and
representations to the Company in consideration for the Company’s execution of
this Agreement and the performance of its terms and conditions:

Employee, on behalf of himself and his spouse, family members, heirs,
successors, and assigns, hereby voluntarily, irrevocably, and unconditionally
releases and forever discharges the Released Parties (defined below),
individually and collectively, from any and all claims, complaints, demands,
liabilities, or causes of action, of whatever kind or character, whether known
or unknown or whether in law or in equity, which he now has or ever had against
any of the Released Parties, in their individual, corporate of official
capacities, including, but not limited to: (i) those claims arising out of or in
any way connected with his employment by the Company and/or the termination of
that employment, (ii) those claims arising prior to the date of this Agreement,
regardless of whether such claims relate to Employee’s employment by the
Company, and (iii) those claims arising out of or in any way connected with any
employment relationship that he now has or ever had with any of the other
Released Parties and/or the termination of any such employment relationship.
Without limiting the generality of the foregoing, the claims being released by
Employee include, but are not limited to, the following: any claim against any
of the Released Parties under the Civil Rights Act of 1866, the Civil Rights Act
of 1871, the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Worker Adjustment and Retraining Notification Act, the Family and Medical Leave
Act, the Employee Retirement Income Security Act, the Fair Labor Standards Act,
the Texas Labor Code, any other federal, state or local statute, regulation,
ordinance, law, or common law relating to employment or employment
discrimination, any alleged violation of any federal, state or local statutes,
ordinances or common laws, tortious or contractual wrongful discharge or
conduct, fraud, negligence, gross negligence, breach of express or implied
contract, vicarious liability for the torts of others. breach of the covenant of
good faith and fair dealing, violation of public policy, tortious interference
with contract or prospective business relations, intentional or negligent
infliction of emotional distress, fraud or misrepresentation, battery or
assault, invasion of privacy, failure to pay wages, stock awards, bonuses,
commissions, incentive pay, benefits, vacation pay, profit sharing, severance or
other compensation of any sort, and harassment, retaliation or discrimination on
the basis of race, color, national original, religion, sex, sexual
preference/orientation, age, handicap or disability.

This Release is not intended to apply to any pension or insured benefits, or any
other equity grant for which Employee is eligible, pursuant to the terms of any
employee benefit plan or Option Plan in which Employee is, or has been, a
participant. The claims released in this Section 3 include any that Employee may
have or assert against the Released Parties in any jurisdiction whatsoever.

By signing this Agreement, it is Employee’s intent to waive and release all
claims and potential claims against the Released Parties, save and except a
claim for unemployment benefits or any other claim that Employee cannot waive or
release as a matter of law. In the unlikely event that a claim or potential
claim (save and except a claim that cannot be

 

4



--------------------------------------------------------------------------------

waived or released) has been omitted from this Release, Employee hereby assigns
and conveys said claims and potential claims to the Company in exchange for the
Company’s obligations in this Agreement.

4. No Admission of Wrongdoing. The existence and execution of this Agreement
shall not be considered as an admission of any wrongdoing liability, violation,
error, or omission by Employee or the Company.

5. Knowing and Voluntary Agreement. Employee acknowledges and agrees that:

 

  (a) This Agreement is written in a manner that he understands. Under this
Agreement, Employee is receiving things of value to which he would not otherwise
be entitled to receive.

 

  (b) He has been permitted and offered twenty-one (21) days to consider and to
sign this Agreement and he is hereby advised by the Company to consult with an
attorney prior to executing this Agreement.

 

  (c) Notwithstanding the other provisions of this Agreement, Employee is not
releasing or waiving in this Agreement any claims under the Age Discrimination
in Employment Act that may arise after the date he signs this Agreement.

 

  (d) He has received the opportunity to review and reflect on all terms of this
Agreement, and has not been subject to any undue or improper influence
interfering with the exercise of his free will to execute this Agreement. He
knowingly and voluntarily agrees to all of the terms set forth in this
Agreement, and knowingly and voluntarily intends to be legally bound by them.

6. Effective Date. Employee has seven (7) days following his execution of this
Agreement to revoke this Agreement. This Agreement will not become effective or
enforceable until the seven (7) day revocation period has expired. In the event
that Employee exercises the right to revoke this Agreement, neither the Company
nor Employee will have any obligations under this Agreement. If Employee chooses
to revoke this Agreement, he must do so in writing addressed and delivered by
email to Lynn Charles at lcharles@dodi.com and by certified mail, return receipt
requested to him at the Company’s corporate address in Houston, Texas.

7. “Released Parties.” As used in this Agreement, the term “Released Parties”
means Diamond Offshore Management Company, Diamond Offshore Drilling, Inc. and
its/their past and present parent, subsidiary and affiliate companies and its
and their respective: (i) predecessors and successors; and (ii) past and present
employees, owners, partners, shareholders, members, directors, officers,
attorneys, assigns, agents, and representatives, both individually and in their
official capacities.

8. Return of Property. Employee represents that on or before the Retirement
Date, he shall return all Company property and documents, including copies of
any documents, in his possession or control, including without limitation any
building keys, laptop computer, personal digital assistant, telephone calling
card(s), credit card(s), forms, files, manuals, correspondence, memoranda,
notes, e-mail,

 

5



--------------------------------------------------------------------------------

plans, business records, reports, financial data or records, personnel data,
contracts, contract information, training materials, product mix or recipes,
lists of employees, salary and benefits information (except relating to
Employee), lists of suppliers and vendors, brochures, catalogs, computer tapes
and diskettes or other portable media, computer-readable files and data stored
on any hard drive anywhere or other installed or portable device, passwords,
data processing reports, reports or recordings in any electronic or physical
format, and any and all other documents or property which Employee has obtained
by virtue of his employment with the Company. Notwithstanding the foregoing, the
Company agrees that Employee shall be entitled to: (1) keep his cell phone and
current cell phone number, and the Company will take all steps necessary to
effect the transfer to Employee’s personal cell phone account; and (2) retain
publicly available documents and data, clothing, caps, hunting gear, personal
mementos (including but not limited to plaques, rig photographs, deal toys, and
corporate giveaways now in his possession), and a list of the mailing addresses
of the Company’s employees (to be used for holiday cards and other personal
contact). Employee will take reasonable steps to return all paper files and
delete all electronic files containing non-public Company documents, but the
Company acknowledges that, given Employee’s tenure with the Company, Employee
might later discover documents or data at his residence and/or on his personal
computer(s), which he agrees not to use for any purpose and to immediately
destroy or delete.

9. Nondisparagement.

 

  (a) Employee agrees that he will not make or cause to be made any oral or
written statements that are derogatory, defamatory, disparaging or harmful
concerning the Company, its policies or programs, or its past or present
officers, directors, employees, agents, or business associates, including but
not limited to its past or present suppliers or vendors, or take any actions
that are harmful to the business affairs of the Company and/or its employees.
Employee further agrees that he will not make or cause to be made any oral or
written statements regarding the Company’s Confidential Information to any third
party, including, but not limited to, the general public (for example, via
postings or publications on the internet), the media, financial analysts,
auditors, institutional investors, consultants, suppliers, vendors, or business
associates, or agents and/or representatives of any of the foregoing, unless
such statement is: (i) expressly authorized by the Company in writing, or
(ii) required by law. This provision is a material and substantial term of this
Agreement.

 

  (b) Company’s Board of Directors agrees it will not make or cause to be made
any oral or written statements about Employee that are derogatory, defamatory,
or disparaging about Employee unless required by law.

 

  (c) Employee shall direct any third parties seeking an employment reference
for Employee to the Company’s Vice President – Human Resources, who shall only
provide Employee’s dates of employment and position held and the information
contained in any internal or public release, unless Employee agrees and directs
in writing that the Company can furnish additional information.

 

6



--------------------------------------------------------------------------------

10. Cooperation/Transition.

 

  (a) Employee agrees to reasonably cooperate with the Company, and any of the
other Released Parties in any matter related to the Company’s business or
activities, as follows: (i) to be available at mutually agreeable times,
personally or by telephone, as necessary, at such reasonable times and without
unreasonable interference with Employee’s employment or personal activities, to
provide such information and services as may be from time to time requested by
the Company in connection with various matters in which Employee was involved
during his employment with the Company or matters about which Employee has
knowledge and expertise; except, that no such services shall exceed ten
(10) hours in any week and Employee’s obligation to be available for such
information and services shall expire six (6) months after the Retirement Date
provided further that such service will only be required in an amount so that
Employee’s Retirement Date continues to constitute a separation from service
within the meaning of Code section 409A; and (ii) in all pending and future
litigation (including claims asserted with administrative agencies) involving
the Company or any of the other Released Parties, which obligation includes
Employee promptly meeting with counsel for the Company or the other Released
Parties at mutually agreeable and reasonable times upon their request and
providing testimony in court or upon deposition that is truthful, accurate, and
complete, according to information known to Employee. Employee further agrees to
reasonably cooperate with the Company in connection with any investigation or
review by any federal, state or local regulatory authority relating to events or
occurrences that transpired while Employee was employed with the Company.

 

  (b) If Employee receives a subpoena seeking testimony, documents or
information Employee may have related to the Company or any of its affiliates,
Employee or Employee’s attorney shall provide the Company with a copy of the
subpoena prior to the date specified for compliance and no later than four
(4) business days following Employee’s receipt of it. In addition, as soon as
possible prior to the date of compliance required by such a subpoena, Employee
shall notify the Company of the content of any information to be provided
pursuant to such a subpoena and give the Company copies of all documents to be
produced.

 

  (c) The Company shall reimburse Employee, upon receipt of proper
documentation, for all reasonable and necessary expenses for air fare,
accommodations, transportation, meals and other out-of-pocket expenses incurred
by Employee in providing the cooperation requested of him pursuant to this
Section 10.

11. Confidential Information. Employee agrees that, unless otherwise required by
law, Employee will forever keep secret and inviolate all Confidential
Information which has come into Employee’s possession, and Employee will not use
the same for Employee’s own private benefit, or directly or indirectly for the
benefit of others, and Employee will not disclose such Confidential Information
to any other person. If Employee is legally compelled (by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
similar process) to disclose any Confidential Information, Employee shall
provide the Company with prompt prior written notice of such legal requirement
so that the Company may seek a protective order or other appropriate remedy
and/or waive compliance with the terms of this Section 11. In any event,
Employee may furnish only that portion of the Confidential Information which
Employee is advised by legal counsel is required, and Employee shall

 

7



--------------------------------------------------------------------------------

exercise Employee’s best efforts to obtain an order or assurance that
confidential treatment will be accorded such Confidential Information that is
disclosed. For purposes of this Agreement, all confidential or proprietary
information concerning the business and affairs of the Company, including
without limitation, all trade secrets, knowhow and other information generally
retained on a confidential basis by the Company concerning its products,
methods, know-how, techniques, systems, software codes and specifications,
formulae, inventions and discoveries, business plans, pricing, product plans and
the identities of and the nature of the Company’s dealings with its employees,
suppliers and customers, whether or not such information shall, in whole or in
part, be subject to or capable of being protected by patent, copyright or
trademark laws, shall constitute “Confidential Information.” Notwithstanding
anything contained herein which may be to the contrary, the term “Confidential
Information” does not include any information which is excepted as confidential
information in Article 4.6 of the Employment Agreement.

12. Non-Competition

 

  (a) Employee acknowledgements:

 

  (i) The Company is engaged in the business of offshore drilling.

 

  (ii) The Company’s goodwill is a legitimate business interest of the Company.
Since the Company would suffer irreparable harm if Employee retired and used its
goodwill against the Company, it is reasonable to protect the Company against
such activities by Employee.

 

  (iii) The Company has provided Employee and shall continue to provide Employee
through the Retirement Date with its goodwill and Confidential Information and
access to Confidential Information (as defined above) so that Employee may
perform Employee’s duties. Since the Company would suffer irreparable harm if
Employee misused its goodwill or disclosed such Confidential Information, it is
reasonable to protect the Company against such misuse and disclosure by
Employee.

 

  (iv) Because Employee will have access to and receive Confidential Information
and will establish, maintain and increase the Company’s goodwill with its
customers, employees and others, and because the services provided by Employee
for the Company as its Chief Executive Officer are a significant factor in the
creation of valuable, special and unique assets which are expected to provide
the Company with a competitive advantage, the Company would suffer irreparable
harm if Employee competed unfairly with the Company (as described more fully
below). Accordingly, it is reasonable to protect the Company against such unfair
competition by the Employee.

 

  (v)

The covenants contained in Section 12 are reasonably necessary for the
protection of the Company and are reasonably limited with respect to the
activities they prohibit, their duration, their geographical scope and their
effect on Employee and the public. Likewise, the financial benefits Employee is

 

8



--------------------------------------------------------------------------------

  receiving as a result of his retirement eliminate any financial burden on
Employee that could occur as a result of the restriction on his post-retirement
activities as described in Section 12.

 

  (b) Agreement Not to Compete. Employee covenants and agrees that during
Employee’s employment and for a period of twelve (12) months following
Employee’s Retirement of Employment, Employee (whether as an employee, officer,
director, partner, proprietor, investor, associate, consultant, advisor or
otherwise) will not, either directly or indirectly, for Employee or any third
party, engage or invest in any business or activity which is directly or
indirectly in competition with any business or activity engaged in by the
Company, including but not limited to the business activities described in
Section 12(i) (provided that Employee shall not be restricted hereby from owning
or acquiring 5% or less of the outstanding voting securities of a public
company). The geographic scope of the restriction contained in this Section 12
is limited to drilling companies who operate in the same geographic areas as the
Company and provide services to clients for whom the Company provides services
or for whom the Company has sought to provide services.

 

  (c) Agreement not to Solicit Employees. Employee acknowledges and re-affirms
his agreement in Article 4.7 of his Employment Agreement that for a period of
two (2) years after his Retirement Date, Employee shall not, directly or
knowingly indirectly, either as an executive, employer, independent contractor,
consultant, agent, principal, partner, stockholder, officer, director, or in any
other individual or representative capacity, either for his own benefit or the
benefit of any other person or entity: (a) solicit, recruit, induce, entice,
encourage or in any way cause any officer, or manager reporting to such officer,
holding such position at the time Employee ceases to be an employee of Company
and who is or was an employee of Company (or affiliate) within the six
(6) months prior to Employee’s termination of employment with Company or
thereafter to terminate his/her employment with Company (or such affiliate); or
(b) directly solicit for hire, directly entice for hire, hire, or directly
recruit any officer, or manager reporting to such officer, toolpusher, rig
superintendent or offshore installation manager (OIM) holding such position at
the time Employee ceases to be an employee of Company and who is or was an
employee of Company within the six (6) months prior to Employee’s separation of
employment with Company or thereafter.

 

  (d)

Agreement not to Solicit Customers. Employee further covenants and agrees that
during Employee’s employment and for a period of twelve (12) months following
the Retirement Date, Employee shall not individually, or by assisting any other
person or entity to, directly or indirectly, (i) solicit, contact, or
communicate with any person or company, for the purpose of engaging in a
business that is the same or similar to the Company’s business at the time
Employee’s employment with the Company ends, who was a customer of the Company
during the twenty-four (24) months preceding the Retirement Date, (ii) solicit,
contact, or communicate with any person or company, for the purpose of engaging
in a business that is the same or similar to the Company’s business at the time
of Employee’s Retirement Date, that Employee contacted, solicited, serviced, or
sold services to as an Employee of the Company (either directly or that Employee
supervised directly, indirectly, in whole or in part, the solicitation or
servicing

 

9



--------------------------------------------------------------------------------

  activities related to such person or company) at any time during the
twenty-four (24) months preceding the Retirement Date; or (iii) induce any
customer, supplier or other person with whom the Company engaged in business, or
to the knowledge of Employee planned or proposed to engage in business, to
terminate any commercial relationship with the Company or cease to accept or
issue its products and/or service.

13. Breach Causing Irreparable Harm. The terms of this Agreement are contractual
and not merely recitals. Employee agrees that a breach by Employee of Sections
11 and 12 of this Agreement will result in irreparable harm to the Company, and
as such, upon such breach, without limiting the Company’s right to seek
injunctive relief allowed by law in a court of competent jurisdiction, the
Company may pursue a claim against Employee for any damages suffered by Company
as a result of such breach. Employee’s agreements in Section 12 shall be
extended for the period of time which Employee violates one or more of these
agreements and/or during any period during which the Company appeals from an
order refusing to enforce any of these agreements or covenants. The tolling or
extension period shall not exceed twelve (12) months under any circumstances.

14. Reliance; Complete Agreement; Modification. Employee and the Company
acknowledge that in executing this Agreement they have not relied on any
statements, promises or representations made by the other party except as
specifically memorialized in this Agreement. This Agreement and the Employment
Agreement constitutes the complete agreement of the parties on or in any way
related to the subject matter addressed herein; provided, however, that this
Agreement specifically supersedes and voids Articles 2, 3.2 (as it relates to
post-termination benefits), 3.3 (as it related to post-termination benefits),
3.4, 4.1, 4.2, 4.3, 4.4, and 5.2 of the Employment Agreement. Additionally, this
Agreement supersedes and voids the Employment Agreement to the extent the
Employment Agreement requires the payment of any monetary benefits (including
but not limited to post-termination of employment pay or benefits) to Employee,
except as otherwise stated in this Agreement. To the extent any provision in the
Employment Agreement is inconsistent with a term or condition of this Agreement,
the parties agree this Agreement shall govern and supersede the Employment
Agreement. Following the Retirement Date, the Employment Agreement shall be null
and void. This Agreement cannot be modified or rescinded except upon the written
consent of both Employee and the Company.

15. Severability. If any provision of this Agreement is held to be
unenforceable, such provision shall be considered to be distinct and severable
from the other provisions of this Agreement, and such unenforceability shall not
affect the validity and enforceability of the remaining provisions. If any
provision of this Agreement is held to be unenforceable as written but may be
made enforceable by limitation, then such provision shall be enforceable to the
maximum extent permitted by applicable law. No failure by either party hereto at
any time to give notice of any breach by the other party of, or to require
compliance with, any condition or provision of this Agreement shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

16. Governing Law; Venue; Jury Waiver. The Company and Employee agree that the
law of Texas without regard to conflicts of law principles shall exclusively
govern any disputes between the parties, including but not limited to, the
validity, interpretation, and effect of this Agreement, as well as any other
disputes arising out of or relating to the employment of Employee by the Company
and Employee’s work for or competition against the Company. In the event of any
dispute between them, including, but not limited to any disputes arising out of
this Agreement, Employee’s employment with the

 

10



--------------------------------------------------------------------------------

Company and work for the Company and any issues involving Employee’s competition
against the Company, the parties agree to exclusive, mandatory and sole
jurisdiction and venue in Houston, Texas. The parties agree and consent to have
all such disputes resolved by a judge in the courts of Harris County, Texas. The
Company and Employee hereby consent to the exclusive jurisdiction and venue
there. The Parties hereby waive all challenges to personal jurisdiction and
venue of such courts, including, but not limited to, the claim or defense that
such courts or locale constitute an inconvenient forum. The parties agree that
any disputes between them shall be adjudicated by a judge and, therefore, the
parties waive a trial by jury.

17. Code Section 409A.

 

  (a) Deferred Compensation. To the extent any payments or benefits under this
Agreement constitute deferred compensation subject to Code Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
thereunder (collectively “Section 409A”) this Agreement shall be administered,
interpreted and construed to comply with the requirements of Code Section 409A.
The portion of any payment or benefit under this Agreement that is paid within
the short-term deferral period or is otherwise exempt from Code Section 409A
will not be treated as nonqualified deferred compensation and will not be
aggregated with other nonqualified deferred compensation plans or payments to
the extent permitted under Code Section 409A.

 

  (b) Separate Payments and Payment Timing. Payment dates provided for in this
Agreement will be deemed to incorporate grace periods that are treated as made
upon a designated payment date within the meaning of Code Section 409A and
Treas. Regs. §1.409A-3(d).

 

  (c) General Section 409A Provisions. If Employee or the Company determines
that any payments or benefits payable under this Agreement intended to comply
with Code Section 409A and do not comply with Section 409A of the Code, Employee
and the Company agree to amend this Agreement, or take such other actions as
Employee and the Company deem reasonably necessary or appropriate, to comply
with the requirements of Section 409A of the Code (and any applicable relief
provisions), while preserving the economic agreement of the parties. If any
provision of the Agreement would cause such payments or benefits to fail to so
comply, such provision will not be effective and will be null and void with
respect to such payments or benefits, and such provision will otherwise remain
in full force and effect.

All payments considered nonqualified deferred compensation under Section 409A
and the regulations thereunder will be made on the date(s) provided herein and
no request to accelerate or defer any payment under this Section will be
considered or approved for any reason whatsoever, except as permitted under
Section 409A. Notwithstanding the foregoing, amounts payable hereunder which are
not nonqualified deferred compensation, or which may be accelerated pursuant to
Section 409A, such as distributions for applicable tax payments, may be
accelerated, but not deferred, at the sole discretion of Company.

To the extent required to comply with Section 409A, all references in this
Agreement to termination of employment or termination mean Employee’s
“separation from service” as that term is defined in Section 1.409A-1(h) of the
Treasury Regulations.

 

11



--------------------------------------------------------------------------------

  (d) Reimbursements and In-Kind Benefits. If any coverage (whether provided
before or after Employee’s termination of employment) under medical, dental,
disability and/or life insurance plan, or the provision of any other benefit or
perquisite, results in in-kind benefits or reimbursements to Employee that are
(x) taxable for federal income tax purposes and (y) deferred compensation
subject to Section 409A, then such in-kind benefits or reimbursements shall be
subject to the following rules:

 

  (i) The in-kind benefits to be provided, or the amounts to be reimbursed,
shall be determined pursuant to the terms of the applicable benefit plan, and
shall be limited, in addition to any other applicable limitations, to Employee’s
lifetime and the lifetime of Employee’s eligible dependents.

 

  (ii) The amounts eligible for reimbursement, or the in-kind benefits provided,
during any calendar year may not affect the expenses eligible for reimbursement,
or the in-kind benefits provided, in any other calendar year.

 

  (iii) Any reimbursement of an eligible expense shall be made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred.

 

  (iv) Employee’s right to an in-kind benefit or reimbursement is not subject to
liquidation or exchange for cash or another benefit.

 

  (e) Specified Employee Status. If Employee is a specified employee (within the
meaning of Code Section 409A) on the date of his separation from service, any
payments made with respect to such separation from service under this Agreement,
and other payments or benefits under this Agreement that are subject to
Section 409A of the Code, will be delayed in order to comply with
Section 409A(a)(2)(B)(i) of the Code, and such delayed payments or benefits will
be paid in a lump sum upon expiration of such six (6) month period with all
accrued interest calculated from the Date of Termination until such lump sum
payment and equal to the average six (6) month U.S. Treasury Rate for the year
six-month period measured from the date of Employee’s separation from service.
Any remaining payments and benefits due under the Agreement will be paid as
otherwise provided in the Agreement

 

  (f) Amounts Subject to Release. To the extent any amounts payable hereunder is
considered nonqualified deferred compensation subject to Section 409A and the
period during which Employee has discretion to execute or revoke a release
straddles two taxable years of Employee, then the Company will commence the
payments and/or benefits in the second of such taxable years, and Employee may
not, directly or indirectly, designate the calendar year of any such payment.

Each of the undersigned acknowledges that he/it (a) has read and fully
understands all the terms and conditions of this Agreement, (b) has had
sufficient time to consider this Agreement and to consult about it with an
attorney, and (c) is signing it knowingly, voluntarily and willingly. This
Agreement is effective once signed by all the parties and can be executed in
multiple identical counterparts and via email and fax.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date
specified below.

 

Date:  

23 September 2013

   

/s/ Lawrence R. Dickerson

      Lawrence R. Dickerson       Employee       DIAMOND OFFSHORE MANAGEMENT
COMPANY      

/s/ William C. Long

      Name: William C. Long       Title: Senior Vice President, General Counsel
& Secretary

 

13